           Case
            Case1:18-cr-00802-CM
                 1:18-cr-00802-CM Document
                                   Document248
                                            251 Filed
                                                 Filed02/11/21
                                                       03/02/21 Page
                                                                 Page1 1ofof1 1

                                Z EMAN               & WOMBLE, LLP
KE:\! \X'o(\rBl.E                                                                                                        P (7 I 8) 5 I 4 - 9 I 00
20 VESEY STREET, R,\ I 400                                                                                               F (91 7) 210 - 3700
NE\\\'ORK,   \' 10007                                                                       \X (l~lfll.l·.@i'.L~l.\ :--;\X 0 ~181.f·.I. \\\ .CO\!
                                            \\ \'C\\ .ZL:-.L\t--. \VO~!BI .EL\\\._(.()~ !



                                                                                                                 r ebruary 11, 2021
BY FCF & EMA IL
Hon. Colleen McMahon
United States District Judge
                                                                         iu
                                                                         Li ~ U \..;;
                                                                                     -
                                                                                            . ,_, - .,
                                                                                                                      ~t            •
                                                                                                                                    1
                                                                                                                                         lt-\                         ,
                                                                                                                                                                        ,   -v~~
                                                                                                                                                                                       ~
Southern District of New York
500 Pearl Street
                                                                                  Mr. (v61V'\~l~                                        , _5 ·(bA'~fo                       J~-\ t-~
 ew York, NY I 0007                                                                      \_ < e,\('-( 6="~✓,...._,,~                                   cl.b,                               !.re<
         Re:
                                                                                         TV                \             . -
                                                                                                                         L      l C, ' "       \j..) •
                                                                                                                                                        -*     ~,t-


                                                                                                                                                                .
                                                                                                                                                                     r e
                                                                                                                                                                             ..\:-1,u\'V


                                                                                                                                                                        t , . •:r k
                                                                                                                                                                             .-
                                                                                                                                                                                             \~,
                    United States v. Jacinto Garcia                                           ~.,__,,._,,G.t'.-'                               f   I     ..,t:,l~ic 7 :- ,:V                       ....t
                    18 Cr. 802 (CM)                                                                                         ~t,llJ\,"~                              \ ..,t,'\'-0...v          ~1,1i.\
                                                                                                   r:i.       JV' i>lf'-. <-,              \              ... f; (ft.                  j7U \""
                                                                                                   \.:: (.)       '        l.., .Jl,           l ('<' ✓            -ce,l<fJ \
                                                                                                                                                         '--1'1. ~            ..\0
DcarJudgeMcMahon:
                    .                                                                                     .
                                                                                                          th"
                                                                                                                  _.,) '-'<""\
                                                                                                                                ~
                                                                                                                                                )
                                                                                                                                           _,,.. ..,Y-- · \"            c<"
                                                                                                                                                                        I \
                                                                                                                                                                       ~ µ"'1,.,,-2 \.
                                                                                                                   41,,                    l s. ,\.J V .-J l J f'<1I" \ '
          I write on behalf of Jacinto Garcia , currently incarcerated at FC I Fort Dix. New Jersey, a
facili ty that is currently experiencing another COVID outbreak. The BOP reports that over 1,600
inmates at Fort Dix ha ve tested positi ve for COVID since the beginning of the pandemic.

        I represented Mr. Garcia in the above-referenced matter pursuant to Criminal Justice Act
 18 U.S.C. §3006A, from the incepti on of his case through sentencing. Mr. Garcia was sentenced
to 6 years incarcerati on by your honor on September 12, 2019. Your Honor reappointed me to
represent Mr. Garcia during his 2020 request for compassionate release. I fi led a motion on April                                                                                     "\'
30, 2020, requesting compassionate release for Mr. Garcia. That moti on was denied on May 13,
2020.

         I respectfully request CJA reappointment to submit a motion requesting reconsideration of
the Court's den ial of our request for compassionate release, as well as a motion requesting, in the
alternati ve, a reduction to Mr. Garcia 's sentence pursuant to United States , .. Brooker, o. I 9-
32 18, WL 5739712 (2d Cir. Sept. 25, 2020). Should the Court grant this request, I wou ld ask that
reappointment be ordered nunc pro tune from January 1, 202 1. as I have been in contac t with Mr.
Garcia since the beginning of thi s year monitoring his medical situation and his conditions of
confinement at Fort Dix.

        Thank you for your consideration of this request.
                    ~

                          USDCSDNY                         --       ,
                         OOCUMENT                                   l1             Respectfully Submitted,

                         ELBCTR
                             . ONICALL:Y FILED                   J/1               /::ut-- W &Jn6&
                        . DOC#:
                                                                                   Ken \\:omb le
                        __D~TBFIL--:--ED:~:-
                                         _-:::-}/1-1-2- - 7--
                                                   - Jg-+ - _-( ~ .                Zeman & Womble. LLP

Cc: AUS/\ Dominic Gentile
